Case 1:19-cr-00561-LAP Document 41

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-against-
STEVEN DONZIGER,

Defendant.

 

 

  
 

USDC SUNY
DOCUMENT
it ReTROMECALLY FILED

pl pepe tine eee

| 1 ATR PULED: ea (o£.

19-er-561 (LAP)

ORDER

 

LORETTA A. PRESKA, Senior United States District Judge:

For the reasons stated on the record on November 25, the

Defendant’s request to modify the conditions of his release to

eliminate home confinement and electronic monitoring is denied.

SO ORDERED.

Dated: New York, New York
December // , 2019

Varcttal) Cuba

 

LORETTA A. PRESKA
Senior United States District Judge

 

 

 

 
